Citation Nr: 0605100	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  96-35 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for depression, claimed as 
secondary to service-connected residuals of a head injury.

(The issues of entitlement to service connection for 
perforated left tympanic membrane and diplopia, whether new 
and material evidence has been received to reopen a claim of 
entitlement to service connection for hearing loss 
disability, and entitlement to an increased rating for 
residuals of a head injury are the subject of a separate 
decision of the Board.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife
ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The veteran served on active duty from April 1956 to July 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The veteran testified before the undersigned Acting Veterans 
Law Judge via videoconferencing technology in May 2005.  A 
transcript of his hearing has been associated with the 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  The VCAA is applicable to the 
veteran's claim.

Review of the record reveals that the RO has failed to comply 
with the notification and assistance provisions of the VCAA.  
In this regard, the Board notes that although the veteran was 
contacted via letter in August 1999, that letter indicated 
only that the veteran must submit medical evidence showing 
that the condition was a direct result of his service-
connected condition.  The letter failed to inform the veteran 
of which evidence he was to provide, and which evidence VA 
would obtain on his behalf.  Therefore, appropriate notice 
pertaining to the veteran's claims must be provided. 

The veteran asserts that he suffers from depression secondary 
to his service-connected head injury residuals.  The record 
reflects that the veteran was seen regularly at a VA mental 
health clinic in 1998 and 1999 for psychiatric symptoms.  He 
has testified that he takes an antidepressant medication that 
is prescribed by his VA primary care physician.  The current 
VA outpatient records reflect that the veteran is prescribed 
an antidepressant.  However, the veteran has not been 
afforded an examination to determine the nature and etiology 
of his claimed depression.

In light of these circumstances, the Board has concluded that 
further development is required.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should send a letter with 
respect to the issue on appeal that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159 (b), to include notice 
that the veteran should submit any 
pertinent evidence in his possession.  
Compliance requires that the veteran be 
notified of any information, and any 
medical or lay evidence, not previously 
provided to the Secretary, that is 
necessary to substantiate the specific 
claim or claims.  The RO must indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant, and which portion, if any, 
the Secretary will attempt to obtain on 
behalf of the claimant.  

2.  Upon completion of the above directed 
development, the RO should schedule the 
veteran for an examination to determine 
the nature and etiology of any currently 
present psychiatric disorder.  

All indicated tests and studies are to be 
performed, and their results should be 
reported in detail.  Prior to the 
examination, the claims folder must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.  

A complete history should be elicited 
from the veteran, and documented in the 
examination report.  Based upon the 
review of the claims folders and the 
examination results, the examiner should 
provide an opinion with respect to 
whether it is at least as likely as not 
that any currently present psychiatric 
disorder is etiologically related to the 
veteran's service-connected head injury 
residuals, manifested by headaches, or is 
otherwise etiologically related to the 
veteran's service.  The rationale for all 
opinions expressed must be clearly set 
forth in the examination report.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

5.  When the above development has been 
completed, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
LINDA A. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


